Title: To James Madison from Joseph Jones, 26 December 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 26th. Decr. 1794
I have delayed my writing to Monroe in daily expectation of hearing from Mr. Randolph on the subject of the money you mentioned in your letter to me that I might be able to communicate to Monroe what has been or will be done here; so soon as I hear from Randolph I shall inclose you a letter to put into such channel of conveyance as you may think best. The attempt to stigmatise and to draw from the two houses a censure on the societies has been very generally condemned, and justly—for surely nothing could be more unworthy the respective branches of the legislature than to blindly pass a censure on individuals or societies. If they had transgressed the laws in any manner they should have been accused and legally punished. The Bal[t]imore society has taken the matter up with temper and firmness, and it will I think he difficult for those who have been so forward to censure to justify their conduct to the people at large. I had requested information wher. it was expected Mr. Hamilton wod. retire and wher. it was known what was the cause of his disgust. It is reported, that Pinkney is to go to Madrid if so I suspect H. looks to London. I am this moment by a Gent. just come in informed, that H. told H. Lee, in the Western counties while they were lately there on the expedition that he meant to retire and go to the Bar where he could make his 2000 ⅌ ann. whereas since in office he had spent what he had before—abt. 3000l, except a Lott and house and that if he was now to die his family must depend on the G. Father for support—this account differs widely from common report. I understand there are speculations made on the pay of subalterns and Soldiers—that these thoughtless, extravagant people, sell to some annexed to, and of the Army, their monthly pay for a small sum advanced in the commencmt. of the month. It is hardly possible I believe to prevent such practices. I see meetings called, in several places, of the R. Societies. The result will no doubt be a publication of something in justification of their general conduct and in reprobation of the attempt to censure them. These cannot fail to be sensibly felt by the P., who has certainly very improperly introduced the subject to the legislature. For Gods sake get Mr. Randolph to let me know what sum I can depend on from Philada. The bal. of the 1500 becomes due 1st. Janry. and if I am to sell Negros to make it up the sooner I know it the better as now is the time to place them on a Plantation or hire them out. Yr. friend
J. Jones
In my absence a servant of Genl. Spotswoods called and left the inclosed. I supposed it contained a medal and opened it but found the contents a dollar—you will I expect understand the matter.
